Citation Nr: 0613347	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-08 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability (TDIU).

3.  Entitlement to an effective date earlier than July 24, 
1995, for the grant of a permanent and total rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from March 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May and September 1993, the RO denied service 
connection for PTSD.

2.  In November 1993, subsequent to the issuance of a 
September 1993 statement of the case, the veteran's 
representative withdrew the appeal for service connection for 
PTSD.

3.  Evidence submitted since the September 1993 RO decision 
which denied service connection for PTSD bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The veteran did not engage in combat with the enemy.

5.  The claimed non-combat stressors are considered 
sufficient to support the currently diagnosed PTSD, and are 
supported by credible evidence.

6.  In a September 1995 rating action, the RO granted pension 
benefits, effective July 24, 1995.  

7.  Medical evidence does not establish that the veteran was 
unable to work because of his disabilities earlier than July 
24, 1995.  


CONCLUSIONS OF LAW

1.  The additional evidence received since the September 1993 
RO decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156 (2001).

2.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).

3.  An effective date earlier than July 24, 1995, for the 
payment of disability pension is not warranted.  38 U.S.C.A. 
§§ 1502, 1521, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.342, 
3.400 and Part 4 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in September 2005.  The content of the 
notice provided fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
notice was not sent until after the initial rating denying 
the claims, the Board finds that any defect with respect to 
the timing of the required notice was harmless error, because 
service connection is being granted, and the effective date 
issue has been fully developed.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective-date elements of the PTSD claim, see 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), those matters are not currently 
before the Board and the RO will have the opportunity to 
provide the required notice before deciding those matters.  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  While the veteran submitted additional evidence 
regarding PTSD to the Board subsequent to the issuance of the 
most recent supplemental statement of the case (SSOC), in 
light of the favorable action taken herein, deciding the 
appeal at this time is not prejudicial to the veteran.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Reopening of a claim for service connection for PTSD

Service connection for PTSD was previously denied by the RO 
in a September 1993 rating decision.  The veteran disagreed, 
but in November 1993, subsequent to a September 1993 
statement of the case, the veteran's representative indicated 
that there was insufficient evidence to continue the appeal 
for service connection for PTSD.  Thus, the September 1993 
rating decision is final.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence submitted since the September 1993 RO decision 
consists of private and VA medical opinions and treatment 
reports, as well as testimony of the appellant.  In applying 
the above analysis to the evidence submitted since the last 
final decision, the Board finds that the new evidence-in 
particular, VA physicians' comments and opinions regarding 
PTSD-is new and material and requires reopening of the 
appellant's claim.  The Board finds that these statements are 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
finds that this evidence is both new and material, and serves 
to reopen the claim.  38 C.F.R. § 3.156(a).  

Having reopened the veteran's claim, the current decision 
will be based on a de novo review of the record.  Before the 
Board may proceed, however, it must first determine whether 
rendering a decision will prejudice the veteran in the course 
of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because the Board's decision will result in a grant 
of service connection, the appellant is not prejudiced.



Service connection for PTSD

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, evidence of in-service stressors, 
and the evidence necessary to establish that the claimed 
stressor actually occurred, varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as evidence of the 
claimed in-service combat stressor.

In statements provided during VA hospitalization in July 1995 
and thereafter, the veteran reported that he was beaten by 
prisoners while he was incarcerated during service.  If a 
post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Board also notes that 38 C.F.R. § 3.304(f)(3) was amended 
effective March 7, 2002, to provide that evidence other than 
service records may corroborate the occurrence of a stressor 
and that VA may not deny PTSD claims based on personal 
assault without first advising claimants that evidence from 
sources other than the veteran's service records may help 
prove the stressor occurred.  67 Fed. Reg. 10330-10332 (March 
7, 2002).

The veteran served on active duty with the U.S. Army from 
March 1970 to March 1972.  Service personnel records show 
that the veteran was stationed in Vietnam from June 1971 to 
February 1972.  His military occupational specialty was duty 
soldier.  The veteran's DD Form 214 (Report of Transfer or 
Discharge), contains no reference to any combat citations.  
Likewise, the administrative records now on file do not show 
that the veteran was entitled to receive the Purple Heart 
Medal, the Combat Infantryman Badge, or other awards or 
decorations appropriate to his branch of service denoting 
participation in combat with the enemy.  However, in October 
1997, the veteran submitted documents that indicate that one 
of his assigned units (625th S&S Company) received the 
Vietnam Cross of Gallantry for the period from March 1971 to 
October 1971.  

The service medical records do not show that he received 
psychiatric treatment during service.  However, a July 1999 
report from what is now the Center for Unit Records Research 
relates that the veteran and 3 other individuals were 
involved in a robbery in which an individual was cut.  The 
veteran declined to render a statement to Crimes Records 
Division officer regarding the incident.

In a July 1998 statement the veteran reported that his 
stressors included seeing planes crash, being shot at, 
guarding the bunker, hearing mortar rounds, being exposed to 
typhoons, witnessing servicemen committing suicide and being 
imprisoned.  He also reported that he knew of 2 servicemen, 
JH and FB, who were killed in action in September 1971 and 
August 1971, respectively.  In a December 1999 statement, the 
veteran reported stressors that included being in the 
penitentiary and being beaten over the head by fellow 
prisoners.    

VA medical records from 1997 and 2002 include diagnoses of 
depression and PTSD.  On a VA psychiatric examination in 
January 2000, the veteran reported that while in service he 
heard the news of his friend's death (Joseph Hall) in the 
military.  He also indicated that he saw burning bodies while 
on convoy.  As a bunker guard, he witnessed the enemy across 
a body of water, firing weapons.  

At the December 1999 personal hearing, the veteran reported 
that he was not in actual combat but described similar 
stressors as described above.  He also referred to a friend 
named Harvey that was killed.  He witnessed an event in which 
a soldier was decapitated during a monsoon.  

In regard to the veteran's allegation of personal assault, 
the alleged assault went unreported.  The record does not 
show that he made a formal complaint.  Further, a review of 
his in-service medical and personnel reports do not show that 
he reported an assault.  Moreover, he has not provided the 
necessary specifics of his assault.  Therefore, his 
allegations are unsubstantiated and without corroboration.  

The Board has reviewed the entire record and over time the 
veteran has reported a variety of stressors which have not 
always been consistent.  However, in this case he reported an 
incident where he learned of the death of a childhood friend 
that had been killed in Vietnam.  The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, (DSM-IV) provides that a valid stressor may be 
"...learning about the sudden, unexpected death of a family 
member or a close friend..."  DSM-IV at 424.  The death of JH 
has been verified through independent research.  Further, VA 
outpatient records contain diagnoses of PTSD since 1993.  The 
VA examiner in January 2000 indicated that the veteran met 
the criteria for PTSD and provides, by reciting the death of 
JH as a stressor, a medical nexus between his PTSD and 
military.  Therefore, in light of the diagnoses regarding 
PTSD, the medical nexus provided by the VA examiner, and the 
report of a credible stressor, the Board finds that the 
preponderance of the evidence warrants service connection for 
PTSD.  

Earlier Effective Date

The assignment of effective dates for pension is governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute and 
regulation provide, in pertinent part, that unless 
specifically provided otherwise, the effective date of an 
award based on a claim for pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application.  See 38 U.S.C.A. 
§ 5110(a).  That is, as expressed in the regulation, except 
as otherwise provided, the effective date of an evaluation 
and award of pension will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  

There is an exception to this general rule, as for pension 
claims filed on or after October 1, 1984, in certain cases in 
which the veteran was so incapacitated that he was prevented 
from filing a pension claim.  See 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).  This has not been alleged in this 
case.

To apply the generally applicable provisions to the instant 
appeal, it is necessary to determine the date of the 
veteran's claim and the date that it became factually 
ascertainable that his disabilities rendered him permanently 
and totally disabled.

The date of receipt of the veteran's claim must be first 
determined.  In this case, the Income-Net Worth and 
Employment Statement was received in November 1991.  In April 
1992, the RO informed the veteran that his claim had been 
disallowed.  In August 1992, the veteran requested 
reconsideration of the pension claim.  Apparently the RO 
considered this as a new claim and again denied pension 
benefits in a May 1993 rating action.  (The Board denied his 
claim in February 1996; however, the United States Court of 
Appeals for Veterans Claims (Court) vacated this decision in 
a June 1997 order.)  Prior to the issuance of the Board's 
February 1996 decision, the RO received a July 1995 VA 
hospital report regarding the veteran.  Based on this 
hospital report, the RO granted pension benefits in a 
September 1995 rating action.  The effective date of the 
pension was July 24, 1995, the date the hospitalization 
began.  

Prior to November 21, 1991, the veteran did not submit any 
communication expressing intent to apply for pension 
benefits.  Because there is no communication prior to 
November 1991 that shows intent to claim pension benefits, 
this is the date of the claim.  

As the RO set July 24, 1995, as the effective date of the 
permanent and total disability evaluation for pension, the 
Board must determine whether it was factually ascertainable 
that the veteran was permanently and totally disabled before 
July 1995.  

To establish eligibility for pension purposes, it is 
necessary that the evidence demonstrate permanent disability 
of sufficient severity as to render the veteran unable to 
secure and maintain substantially gainful employment 
consistent with his age, education and work experience.  
Unemployment does not, in and by itself, constitute 
eligibility for pension purposes.

The Court has held that VA adjudicators, when considering a 
claim for entitlement to nonservice-connected pension 
benefits, must consider whether the veteran is unemployable 
as a result of a lifetime disability, i.e., an "objective" 
standard, or if the veteran is not unemployable, whether 
there exists a lifetime disability which would render it 
impossible for an average person to follow a substantially 
gainful occupation, i.e., a "subjective" standard.  38 
U.S.C.A. §§ 1502(a)(1), 1521(a); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, and 4.17 (1995).  See also Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

In this case, the RO rated the disabilities as follows:  
gunshot wound to the left humerus, rated 20 percent 
disabling; recurrent cholesteatoma, rated 10 percent 
disabling; migraine headaches, rated 10 percent; PTSD, 
defective hearing and hyperkeratosis, all rated as 
noncompensably disabling.

The Board finds that there is no medical evidence for this 
period of time that shows that the veteran was totally 
disabled prior to July 1995.  

His residual weakness of the left arm, which is his minor 
(rather than dominant) arm, was manifested by two residual, 
well-healed scars on the left upper lateral and left upper 
medial areas of the arm.  There was moderate tissue loss 
associated with the left upper lateral scar.  An October 1992 
VA examination report found that strength in the left arm was 
diminished by approximately 25 percent, but noted a full 
range of motion and adequate sensation.  An October 1992 VA 
neurological examination found no deficits other than 
hypersensitivity to pinprick over the area of scar formation.  
Although the veteran had lost approximately 25 percent of his 
left arm strength, he continued to exhibit full range of 
motion and adequate sensation in his left arm, so that his 
disability did not result in severe impairment.  

In the October 1992 VA neurological examination report, the 
veteran stated that he suffered from completely prostrating 
attacks of throbbing pain approximately every other day.  He 
took a nonprescription pain reliever and tried to relax in a 
darkened room to alleviate the pain.  However, the frequency 
and severity of the veteran's headache disorder could not be 
confirmed by the remaining medical evidence.  In his October 
1992 examination, the VA neurologist could find no cranial 
nerve abnormalities.  Moreover, VA outpatient treatment 
records and hospitalization reports compiled between 1974 and 
1991 note no treatment for any recurrent migraine or tension 
headaches.  Although he alleged that he suffered from severe 
headaches at least every other day, for a duration of six to 
24 hours, he did not report any symptoms associated with his 
migraine headache condition during more than five days of VA 
psychiatric hospitalization in April 1993.  In fact, he did 
not even note in his medical history that he suffered from a 
chronic headache disorder. 

The veteran underwent a tympanomastoidectomy for 
cholesteatoma in the left ear in March 1986.  In November 
1991, he underwent a revision tympanomastoidectomy of the 
left ear for relief of symptoms associated with a recurrent 
cholesteatoma of the left ear.  The veteran's primary post-
operative complaints regarding his left ear were persistent 
dizziness and hearing loss.  An October 1992 VA ENT 
examination report noted the presence of "some dizziness" 
associated with the veteran's left ear disorder.  The left 
ear was otherwise essentially dry, without obvious drainage. 
Reconstructive surgery for the left middle ear was also 
considered, but the examiner found that such surgery would be 
difficult due to the absence of a stapes superstructure.  A 
physical examination conducted during a VA psychiatric 
hospitalization in April 1993 indicated that tympanic 
membranes were intact bilaterally, but noted mild residual 
scarring of the left external ear.  The Board finds that the 
residual dizziness and mild scarring associated with the 
veteran's post-operative left ear disorder represented only 
minimal impairment. 

At a November 1992 VA audiology examination, his pure tone 
average over four frequencies was 37.5 in the right ear, with 
a speech recognition ability of 96 percent.  His pure tone 
average over four frequencies was 80 in his left ear, and his 
speech recognition ability was 84 percent.  These findings 
were commensurate with a noncompensable rating under 38 
C.F.R. §§ 4.85, 4.87, Part 4, Diagnostic Code 6100.

In regard to the veteran's hyperkeratosis of both feet, 
according to the October 1992 VA examination report, the 
veteran's hyperkeratosis was manifested by dry, thickened 
skin located on the soles of both feet, with tenderness noted 
on touch.  No other evidence regarding this condition is 
contained in the record.  This would represent a 
noncompensable evaluation, under the schedule for rating, as 
this condition did not involve an exposed or an extensive 
area.
 
The veteran also alleged that he suffered from an anxiety 
disorder, manifested by nervousness, anxiety, anger, sleep 
disturbances, and an inability to get along with others, 
which significantly impaired his ability to maintain 
employment.  He alleged that these manifestations were 
consistent with a diagnosis of PTSD.  However, upon review of 
the entire psychiatric medical record, at that time, the 
evidence overwhelmingly attributed the veteran's 
psychological problems to a long history of polysubstance 
abuse.   In June 1992, he was hospitalized for eleven days 
for treatment of alcohol and drug abuse.  He admitted to 
using intravenous cocaine approximately twice per month, as 
well as smoking cocaine and marijuana every day.  His 
consumption of whiskey was estimated between one-half and one 
pint per day, with additional consumption of five cans of 
beer per day.  He stated that he initially began using drugs 
and alcohol at age 15, and continued abusing these substances 
during service.  He also noted frequent absences from his job 
due to his drug problems.  During this period of 
hospitalization he underwent a mental status examination that 
noted no other apparent psychiatric abnormalities.
 
He was afforded a VA psychiatric examination in October 1992 
at which time he stated that he had never used drugs or 
alcohol before entering the military.  Despite the veteran's 
long and varied history of stressors during his Vietnam 
service, and numerous complaints of psychological problems 
since service, the VA examiner deferred making a psychiatric 
diagnosis as his examination was "quite inconclusive."  He 
recommended that the veteran undergo a longer period of 
observation and evaluation (O&E) at a VA hospital.
 
In April 1993, the veteran was admitted for his period of VA 
O&E.  At that time, he related a long history of alcohol and 
other substance abuse.  He indicated that he drank 
approximately a fifth of alcohol every other day.  He also 
noted a history of truancy, fighting, and alcohol use that 
predated service.  He related that he had held at least three 
jobs in the previous two to three months.  During the five- 
day period of evaluation, examiners found that the veteran 
did not display a full range of PTSD symptoms.  He did 
exhibit symptoms such as sleep disturbances, irritability, 
and anger.  His examiners opined, however, that these 
symptoms could be attributable to polysubstance abuse as well 
as sleep difficulties.  Upon discharge, the final Axis I 
diagnosis was polysubstance dependency including a history of 
intravenous cocaine, alcohol, and marijuana use.  No other 
psychiatric diagnoses were noted.

The veteran's abuse of alcohol, intravenous cocaine, and 
marijuana is considered willful misconduct, and since nothing 
appears in the record to show that such abuse was due to 
other factors, his polysubstance abuse may not be considered 
for pension purposes.  38 C.F.R. § 3.301.

While there was evidence of physical impairment, it was not 
of such severity as to prevent the veteran from securing or 
following a sedentary occupation.  At that time, the veteran 
was 45 years old.  His educational status was somewhat 
unclear.  According to service records, he had twelve years 
of education and completed high school in 1968.  He reported 
in an April 1972 application for VA education and training 
benefits that he had completed 12 years of education, but had 
not graduated.  He also reported 12 years of education in a 
November 1991 income-net worth and employment statement.  In 
a May 1993 hearing before a VA hearing officer, the veteran 
testified that he completed only the eleventh grade, and did 
not finish high school.  Records concerning his VA education 
and training benefits do not indicate that he completed a GED 
program or that he otherwise has a high school diploma.  He 
had 2 years of college and had prior experience as a monitor 
for an alarm company, a salesman, and a clerk.  

The most disabling findings were not recorded until 1995.  In 
April 1993, he underwent a mental health and rehabilitation 
assessment that found that his reading and mathematical 
skills were commensurate with a third-grade level.  The 
examiner concluded that the veteran "is not literate."  He 
stated that the veteran could not handle written verbal 
material, was "very poor in spelling and arithmetic," and 
exhibited "low average" results in testing for abstract 
reasoning, verbal receptive intelligence, and nonverbal 
intelligence.  Nevertheless, despite these handicaps, the 
examiner believed that the veteran had "potential" for 
training and placement.  Test results suggested that the 
veteran "should be able to handle various types of lower 
level competitive employment provided allowances are made for 
his learning disabilities . . . ."  The mental health 
examiner also found it "imperative" that the veteran remain 
free from drugs and alcohol for an extended time to ensure 
the success of future training.
 
The veteran's age and educational status were not unusual or 
peculiar when compared to others in the general population.  
Moreover, despite his lack of educational attainment, the 
veteran had relevant occupational experience in several types 
of lower level competitive occupations such as a truck 
driver, manager of a grocery store, shipping clerk for a 
large clothing manufacturer, and member of the housekeeping 
staff at a VA hospital.  Therefore, it appears that his 
educational limitations did not previously hinder his 
performance of the very kinds of occupations for which 
licensed examiners consider him to have "potential."  
Furthermore, the record clearly demonstrates that he suffered 
problems in previous employment situations due to 
difficulties which the veteran himself associated with drug 
and alcohol abuse.  Despite his statements concerning a poor 
employment history, and allegations that he could not pursue 
any gainful occupation as a result of his various physical 
disabilities, the record does not indicate that symptoms 
associated with these disorders significantly contributed to 
his past employment problems.
 
The same conclusion was also reached by the Social Security 
Administration (SSA) when it denied the veteran's claim for 
disability insurance in January 1992.  Based upon its review 
of the medical evidence, SSA found that the veteran's general 
medical condition was "not severe enough to be considered 
disabling."  It acknowledged his argument that he was unable 
to work because of his "left ear, left arm, reading and 
spelling, and dizziness and headaches," but concluded that 
"[t]he evidence shows no severe damage to any part" of the 
body, and that his impairments did not significantly limit 
his ability "to do basic work activities."  The Board finds 
it significant that SSA considered not only the veteran's 
physical disabilities, but also his educational deficiencies, 
yet still concluded that the veteran was employable.

As it is not factually ascertainable that the veteran met the 
criteria for pension benefits prior to July 24, 1995, there 
is no basis for an effective date prior to July 24, 1995, the 
date of VA hospitalization.

As the preponderance of the evidence is against the claim for 
an earlier effective date, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The claim being reopened on the basis of new and material 
evidence, service connection for PTSD is granted.

An effective date earlier than July 24, 1995, for payment of 
disability pension is denied.


REMAND

In light of the grant of service connection for PTSD, the 
issue of a TDIU must be reconsidered.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

The RO should readjudicate the veteran's 
claim for a TDIU.  If this benefit 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


